Name: Commission Regulation (EC) NoÃ 2256/2004 of 14 October 2004 amending Council Regulation (EC) NoÃ 747/2001 as regards Community tariff quotas for certain products originating in Egypt, in Malta and in Cyprus and as regards reference quantities for certain products originating in Malta and in Cyprus
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  Europe;  Africa
 Date Published: nan

 29.12.2004 EN Official Journal of the European Union L 385/24 COMMISSION REGULATION (EC) No 2256/2004 of 14 October 2004 amending Council Regulation (EC) No 747/2001 as regards Community tariff quotas for certain products originating in Egypt, in Malta and in Cyprus and as regards reference quantities for certain products originating in Malta and in Cyprus THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act concerning the conditions of accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic and the adjustments to the Treaties on which the European Union is founded (1), and in particular Article 57(2) thereof, Having regard to Council Regulation (EC) No 747/2001 of 9 April 2001 providing for the management of Community tariff quotas and of reference quantities for products eligible for preferences by virtue of agreements with certain Mediterranean countries and repealing Regulations (EC) No 1981/94 and (EC) No 934/95 (2), and in particular Article 5(1)(b) thereof, Whereas: (1) By its Decision 2004/664/EC (3) of 24 September 2004, the Council has given authorisation for the signature and has provided for the provisional application from 1 May 2004 of a Protocol to the Euro-Mediterranean Agreement between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Hungary, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union. (2) This Protocol provides for a new tariff quota and for changes to the existing tariff quotas laid down in Regulation (EC) No 747/2001. (3) To implement the new tariff quota and the changes to the existing tariff quotas, it is necessary to amend Regulation (EC) No 747/2001. (4) For the year 2004 the volumes of the new tariff quota and the increases of the volumes of existing tariff quotas should be calculated as a pro rata of the basic volumes specified in the Protocol, taking into account the part of the period elapsed before 1 May 2004. (5) In order to facilitate the management of certain existing tariff quotas provided for in Regulation (EC) No 747/2001, the quantities imported within the framework of those quotas should be taken into account for charging on the tariff quotas opened in accordance with Regulation (EC) No 747/2001, as amended by this Regulation. (6) After the accession of Malta and Cyprus to the European Union, the tariff quotas and reference quantities for products originating in those Member States as provided for in Regulation (EC) No 747/2001 should lapse. The references to those quotas and reference quantities should therefore be deleted. (7) Since the Protocol to the EU-Egypt Euro-Mediterranean Agreement applies on a provisional basis from 1 May 2004, this Regulation should apply from the same date and should enter into force as soon as possible. (8) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 747/2001 is amended as follows: 1. Article 1 is replaced by the following: Article 1 Tariff concessions within Community tariff quotas or within reference quantities When products originating in Algeria, Morocco, Tunisia, Egypt, Jordan, Syria, Lebanon, Israel, the West Bank and the Gaza Strip and Turkey, listed in Annexes I to IX, are put into free circulation in the Community, they shall be eligible for exemption or reduced rates of customs duties within the limits of the Community tariff quotas or in the framework of the reference quantities, during the periods and in accordance with the provisions set out in this Regulation.. 2. Article 3(2) is deleted. 3. Annex IV is amended as set out in the Annex to this Regulation. 4. Annexes X and XI are deleted. Article 2 The quantities which, pursuant to Regulation (EC) No 747/2001, have been put into free circulation in the Community since the start of the quota periods that are still open on 1 May 2004 within the tariff quotas with order numbers 09.1707, 09.1710, 09.1711, 09.1719, 09.1721 and 09.1772, are at the entry into force of this Regulation taken into account for charging on the respective tariff quotas laid down in Annex IV to Regulation (EC) No 747/2001, as amended by this Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 2004. For the Commission Frederik BOLKESTEIN Member of the Commission (1) OJ L 236, 23.9.2003, p. 33. (2) OJ L 109, 19.4.2001, p. 2. Regulation as last amended by Commission Regulation (EC) No 54/2004 (OJ L 7, 13.1.2004, p. 30). (3) OJ L 303, 30.9.2004, p. 28. ANNEX The table in Annex IV is amended as follows: (a) the following new row is inserted: 09.1779 ex 0701 90 50 New potatoes, fresh or chilled from 1.5. to 30.6.2004 1 166,66 Exemption from 1.4. to 30.6.2005 and for each period thereafter from 1.4. to 30.6. 1 750 (b) the rows for the tariff quotas with order numbers 09.1710, 09.1719, 09.1707, 09.1711, 09.1721, 09.1725 and 09.1772 are replaced, respectively, by the following: 09.1710 0703 10 Onions and shallots, fresh or chilled from 1.2. to 15.6.2004 15 000 + 313,64 tonnes net weight increase from 1.5. to 15.6.2004 Exemption for each period thereafter from 1.1. to 15.6. 16 150 (1) 09.1719 0712 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared from 1.1. to 31.12.2004 16 000 + 366,67 tonnes net weight increase from 1.5. to 31.12.2004 Exemption for each period thereafter from 1.1. to 31.12. 16 550 (2) 09.1707 0805 10 Oranges, fresh or dried from 1.1. to 30.6.2004 25 000 + 1 336,67 tonnes net weight increase from 1.5. to 30.6.2004 Exemption (2) from 1.7.2004 to 30.6.2005 63 020 from 1.7.2005 to 30.6.2006 and for each period thereafter from 1.7 to 30.6. 68 020 of which: of which: 09.1711 0805 10 10 0805 10 30 0805 10 50 Sweet oranges, fresh from 1.1. to 31.5.2004 25 000 + 1 336,67 tonnes net weight increase from 1.5. to 31.5.2004 (5) Exemption (6) from 1.12.2004 to 31.5.2005 and for each period thereafter from 1.12. to 31.5. 34 000 (5) 09.1721 0807 19 00 Other melons, fresh from 1.1. to 31.5.2004 666,667 + 23,33 tonnes net weight increase from 1.5. to 31.5.2004 Exemption for each period thereafter from 15.10. to 31.5. 1 175 (4) 09.1725 0810 10 00 Strawberries, fresh from 1.1. to 31.3.2004 250 Exemption from 1.10.2004 to 31.3.2005 1 205 from 1.10.2005 to 31.3.2006 and for each period thereafter from 1.10. to 31.3. 1 705 09.1772 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter from 1.1. to 31.12.2004 1 000 + 33,33 tonnes net weight increase from 1.5. to 31.12.2004 Exemption (2) for each period thereafter from 1.1. to 31.12. 1 050 (3) (1) From 1 January 2005, this quota volume shall be annually increased by 3 % of the volume of the previous year. The first increase shall take place on the volume of 16 150 tonnes net weight. (2) From 1 January 2005, this quota volume shall be annually increased by 3 % of the volume of the previous year. The first increase shall take place on the volume of 16 550 tonnes net weight. (3) From 1 January 2005, this quota volume shall be annually increased by 3 % of the volume of the previous year. The first increase shall take place on the volume of 1 050 tonnes net weight. (4) From 15 October 2004, this quota volume shall be increased annually by 3 % of the volume of the previous quota period. The first increase shall take place on the volume of 1 175 tonnes net weight.